803 So. 2d 966 (2001)
STATE of Louisiana
v.
Michael McDANIELS.
No. 2001-K-0305.
Supreme Court of Louisiana.
December 7, 2001.
*967 PER CURIAM.
Granted. The court of appeal's decision is vacated, the trial court's judgment denying defendant's motion to suppress is reinstated, and this case is remanded for further proceedings.
While the testimony at the suppression hearing suggested that police lacked reasonable suspicion that a crime was being committed based only on their unfamiliarity with defendant as a resident of the housing project, the officers' subsequent request that defendant identify himself did not constitute an investigatory stop for Fourth Amendment purposes. See State v. Fisher, 97-1133, pp. 4-5 (La.9/9/98), 720 So. 2d 1179, 1183 ("[M]ere communications between officers and citizens implicate no Fourth Amendment concerns where there is no coercion or detention.") (citations omitted). When defendant reacted to the request for identification by attempting to flee, the officers acquired reasonable suspicion justifying an investigatory stop. See State v. Williams, 421 So. 2d 874, 876 (La.1982). The ensuing recovery of three bags of marijuana which defendant abandoned by spitting them from his mouth after one of the officers grabbed his arm then provided probable cause for the subsequent arrest.
CALOGERO, C.J., would grant and docket.
JOHNSON, J., would deny.